37 N.Y.2d 851 (1975)
In the Matter of Pearl Weill, Appellant,
v.
Roy Erickson et al., Appellants, et al., Respondents.
Court of Appeals of the State of New York.
Argued October 16, 1975.
Decided October 17, 1975.
Caesar C. Guazzo, Mitchel B. Craner and Stephen E. Klausner for petitioner-appellant.
Louis Rappel for Roy Erickson, appellant.
Seymour M. Custen for Robert Leslie and Stephen Sabbeth, appellants.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, FUCHSBERG and COOKE concur in Per Curiam opinion; Judge WACHTLER taking no part.
*853Per Curiam.
This proceeding was brought pursuant to subdivision 2 of section 330 of the Election Law to invalidate the Democratic Party primary election held on September 9, 1975 for five public offices of Member of City Council of the City of Long Beach.
On the basis of the analysis of the distribution of votes, valid and invalid, among the election districts and the candidates, furnished the court by the parties, appellant Weill has not carried the burden of establishing as a matter of law her entitlement to the relief she seeks. Accordingly, on this appeal, the order of the Appellate Division should be affirmed.
The appeal taken by respondents Leslie, Sabbeth and Erickson should be dismissed. None is aggrieved by the modification at the Appellate Division (CPLR 5601, subd [a], par [iii]). Indeed, none is an aggrieved party (CPLR 5511).
On petitioner's appeal: Order affirmed, without costs.
On respondents' appeal: Appeal dismissed, without costs.